Exhibit 10.26

 



FIRST AMENDMENT TO LICENSE AGREEMENT

 

THIS FIRST AMENDMENT TO LICENSE AGREEMENT (this “Amendment”) is made as of
December 13, 2016 (the “Effective Date”) between Jubilant Biosys Limited, a
company organized under the laws of India, having its principal place of
business at No. 96, Industrial Suburb, 2nd Stage, Yeshwanthpur, Bangalore –
560022, India (“Licensor”), and Checkpoint Therapeutics, Inc, a Delaware
corporation with its place of business at 2 Gansevoort Street, 9th Floor, New
York, New York 10014 (“Checkpoint”).

 

WHERE AS, Licensor and Checkpoint are party to that certain License Agreement,
dated as of May 26, 2016 (the “License Agreement”); and

 

WHEREAS, Licensor and Checkpoint desire to amend the License Agreement to alter
one of the Milestones and its corresponding Milestone Payment (as defined, in
each case, in the License Agreement).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual premises and
covenants herein contained, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows.

 

1.          Amendment to Section 5.2 of the License Agreement. The first row of
the table contained in Section 5.2 of the License Agreement are hereby deleted
and restated in their entirety as follows:

 

Milestone Event First Achievement Milestone Payment Second Product Milestone
Payment 1.  Complete toxicology studies with data meeting the success criteria
set forth in Schedule 7 on or before:(i) March 31, 2017 or (ii) any earlier date
agreed upon mutually between the Parties pursuant to a duly authorized separate
writing. $400,000 N/A

 

2.          Remainder of License Agreement. Except as expressly set forth in
this Amendment, the provisions of the License Agreement will remain in full
force and effect, in their entirety, in accordance with their terms.

 

3.          Miscellaneous. This Amendment shall be governed, construed, and
interpreted in accordance with the laws of the State of New York, without giving
effect to conflicts of laws principles of any jurisdiction. The parties agree
that this Amendment may only be modified in a signed writing executed by each of
the parties hereto. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns. This Amendment may be executed in separate counterparts, each of which
is deemed to be an original and all of which taken together constitute one
agreement. Facsimile or PDF reproductions of original signatures will be deemed
binding for the purpose of the execution of this Amendment.

 

[Signature page follows]

  -1- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

 

CHECKPOINT THERAPEUTICS, INC.  



By: /s/ James Oliviero  

 

Name: James Oliviero  

 

Title: CEO  



    JUBILANT BIOSYS LIMITED  



By: /s/ Benny Thomas  

 

Name: Benny Thomas  

 

Title: Head - Finance  

 

  -1- 

